Citation Nr: 1016484	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska




THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
endometriosis and ruptured cyst.




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 2004 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which assigned an initial noncompensable 
rating for the Veteran's endometriosis and ruptured cyst, 
effective February 16, 2006 (the day following her separation 
from service).  

In an April 2008 statement of the case (SOC), the RO 
increased the disability rating to 10 percent, effective 
February 16, 2006.  Ultimately in a March 2009 supplemental 
statement of the case (SSOC), the RO increased the disability 
rating to 30 percent, effective February 16, 2006.  These 
actions did not satisfy the Veteran's appeal.

The Board notes the evidence of record raises the issue of 
entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  This issue has not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, it is referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider it.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Prior to January 30, 2008, the Veteran's endometriosis 
and ruptured cyst was manifested by pelvic pain and heavy, 
irregular bleeding, not controlled by treatment but not by 
bowel or bladder symptoms.
 
2.  Since January 30, 2008, the Veteran's endometriosis and 
ruptured cyst has manifested by pelvic pain and heavy, 
irregular bleeding, not controlled by treatment and by bowel 
or bladder symptoms. 


CONCLUSIONS OF LAW

1.  Prior to January 30, 2008, the criteria for an evaluation 
in excess of 30 percent for endometriosis and ruptured cyst 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 
7629 (2009). 

2.  Since January 30, 2008, the criteria for a maximum 50 
percent evaluation for endometriosis and ruptured cyst have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7629 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating, in excess of 30 
percent, for endometriosis and ruptured cyst.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects the Veteran was provided VCAA compliant 
notice in a letter mailed in June 2006 that included notice 
regarding the disability-rating and effective-date elements 
of her claim, prior to the issuance of the rating decision on 
appeal.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of her claim.  In this regard, 
the Board notes that service treatment records (STRs), 
service personnel records (SPRs), VA medical records, private 
medical records, and VA compensation and pension (C&P) 
examinations have been associated with the claims folder.  
The Veteran has not identified any additional outstanding 
evidence.  The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the Veteran's endometriosis is rated 
under Diagnostic Code 7629.  Under this Diagnostic Code, 
endometriosis is evaluated as 10 percent disabling where 
there is pelvic pain or heavy or irregular bleeding, 
requiring continuous treatment for control.  A 30 percent 
rating is warranted when there is pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  A 50 percent 
rating is warranted when there are lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  38 C.F.R. § 4.116.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Veteran seeks an initial rating in excess of 30 percent 
for her service-connected endometriosis and ruptured cyst.

The Veteran filed the instant claim in May 2006.

As stated above, in a January 2008 rating decision, the RO 
assigned an initial noncompensable rating for the Veteran's 
endometriosis and ruptured cyst, effective February 16, 2006 
(the day following her separation from service).  

Prior to January 2008, the Veteran's claims file contained 
numerous Army Medical Center records and private medical 
treatment records in which she reported symptoms related to 
her diagnosed endometriosis to include worsening abdominal 
pain that was constant, sharp, or cramping; pelvic pain; and 
a continuous "weird" feeling in her stomach.  The claims 
file shows that the Veteran received medication and sought 
continued treatment for these symptoms.

The Veteran submitted a notice of disagreement on January 30, 
2008 in which she stated that something as simple as having a 
bowel movement was difficult for her due to the 
endometriosis.  She also stated that she still had pain that 
was not going away.

The Veteran submitted a formal appeal (VA Form 9) in 
September 2008 in which she stated that she could not have a 
bowel movement without completely dreading it because of the 
pain it caused.  She also stated that she had heavier, longer 
menstruation that was accompanied with frequent and severe 
pain, at times lasting an entire day. 

The Veteran had a VA C&P examination for gynecological 
conditions in December 2008 in which her claims file and 
medical record were not reviewed by the examiner.  The 
Veteran reported ongoing problems with her endometriosis to 
include heavy menstrual flow, irregular menstrual cycles, and 
abdominal pain that was partially relieved by medication.  
The examiner noted that continuous treatment was required.  
No bowel or bladder symptoms were noted by the examiner.  The 
diagnosis was endometriosis and ruptured ovarian cyst.

The Veteran submitted a statement in January 2009 in which 
she stated that there were several things misunderstood or 
misinterpreted by the VA examiner in December 2008 
examination.  Specifically, the Veteran clarified that she 
experienced pain all the time; her medication did not take 
the pain away; and her symptoms had gotten worse over time.

As stated above, ultimately in a March 2009 SSOC, the RO 
increased the disability rating to 30 percent, effective 
February 16, 2006.  

The Veteran submitted a statement in April 2009 in which she 
stated that she currently (and always had) suffered from pain 
with bowel and bladder symptoms.  She asked for her bowel and 
bladder issues to be checked through laparoscopy.

In response to this statement, the Veteran was afforded a 
second VA C&P examination in June 2009 in which she reported 
symptoms to include cyclical constipation; worsening bowel 
symptoms; urinary urgency; straining with urination; 
bloating; pain; gas; diarrhea, painful bowel movements; 
severe menstrual cramps; heavy menstrual bleeding with clots; 
irregular menstrual cycle; frequent pelvic pain; and 
occasional abdominal pain.  The examiner diagnosed 
endometriosis and ruptured cyst with problems associated with 
the diagnosis to include bowel/bladder symptoms.  The 
examiner opined that the current bowel and bladder symptoms 
reported by the Veteran were more likely a part of the 
spectrum of symptoms associated with her service-connected 
endometriosis and less likely a separate clinical disorder 
caused or aggravated by her service-connected endometriosis.

Analysis

Based on review of the medical and lay evidence above, the 
Board finds that staged ratings are in order.  Fenderson, 12 
Vet. App. 119.

Under Diagnostic Code 7629, a 30 percent rating is warranted 
for endometriosis when there is pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  A 50 percent 
rating is warranted when there are lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  

The Board notes that bowel or bladder symptoms are not 
separate and distinct symptomatology, but are contained 
within the rating criteria for endometriosis.  Esteban, 6 
Vet. App. 259, 262.  


Prior to January 30, 2008, the Veteran's endometriosis and 
ruptured cyst was manifested by pelvic pain and heavy, 
irregular bleeding, not controlled by treatment.

Since January 30, 2008, the Veteran's endometriosis and 
ruptured cyst has manifested by pelvic pain and heavy, 
irregular bleeding, not controlled by treatment and by bowel 
or bladder symptoms. 

The Veteran's endometriosis and ruptured cyst warrant a 
maximum 50 percent evaluation under Diagnostic Code 7629 
after January 30, 2008, based upon the addition of bowel or 
bladder symptoms.  

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran in the form of correspondence to VA in which it has 
generally been asserted that the Veteran's endometriosis and 
ruptured cyst warrants a higher disability rating.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case the Board finds the 
statements by the Veteran to be credible in describing her 
symptoms.  In affording those statements full credibility, 
they show that as of her statements within the January 30, 
2008 notice of disagreement, her symptoms more closely 
approximated the schedular criteria for the next higher 
evaluation.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
required brief hospitalizations for the service-connected 
disability, but the manifestations of the endometriosis and 
ruptured cyst, are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
for the claim and the benefit of the doubt rule is for 
application.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an initial evaluation greater than 30 percent 
for endometriosis and ruptured cyst prior to January 30, 
2008, is denied.

Entitlement to a maximum 50 percent evaluation for 
endometriosis and ruptured cyst effective January 30, 2008, 
is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


